Judgment reversed and new trial granted, costs to abide event, on the ground that there was evidence from *Page 582 
which the jury might have found that the work sued for was included within the original contract and that it was fraudulent and collusive for the defendant's officials to agree to pay the plaintiff therefor, and, therefore, it was error to refuse to submit the question to the jury; no opinion.
Concur: CULLEN, Ch. J., HAIGHT, WILLARD BARTLETT and COLLIN, JJ. Dissenting: GRAY, VANN and HISCOCK, JJ.